DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive. 
The Applicant contends that the combination is not proper because Cui’s wireless power transfer system is not separable, like Partovi’s (Remarks, page 16).  The combination relies on Cui’s disclosure that a wireless power transfer system can use either a spiral antenna or a solar rectangular strip of electrically conductive material – and that this change does not require any other modifications.  Namely, by mentioning the different shapes and not listing any problems or issues, Cui is indicating that changing between the different shapes would have been within the level of ordinary skill in the art.
That Cui discloses a flip-flop is not relevant to the disclosure of the antenna shape (Remarks, page 16, second paragraph).  The skilled artisan would have recognized the separability of wireless power transfer components and the physical design of the phone.  Wireless power transfer uses an antenna to transform wired electricity into a magnetic field that can traverse an air gap to be received on the other side.  This technology uses the same principle regardless of whether it is used to power two disconnected pieces (as in Partovi) or two sides of one foldable phone (as in Cui).
That Cui only discloses wireless power transfer between “two elements" does not rebut the combination (Remarks, page 16, third paragraph).  Partovi discloses that the transmitter detects where the receiver is located and then only activates the transmitter coils that are closest (par 115, 122).  This includes the situation in which Partovi only uses two elements (one transmitter coil, one receiver coil) that are close together.  While Partovi can simultaneously charge a plurality of devices, there is no requirement that it must only operate in this mode. Partovi can successfully operate by charging one device at a time (just as Cui does). 
The Applicant argues that Cui does not disclose its antenna is in a grid (Remarks, page 16, last paragraph).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Partovi, as the primary reference, already discloses the grid.  There is no requirement in the MPEP that a secondary reference must be cited for disclosing all of the features for which the primary reference was already cited. 
The Applicant argues that the combination would replace all of Partovi’s antennas (the entire grid) with Cui’s singular antenna (Remarks, page 17, first paragraph).  This is not persuasive.  Cui discloses that one spiral (fig 4) can be replaced with one rectangular strip (fig 7).  Thus, the skilled artisan would have looked to replace each Partovi coil with a different rectangular strip.  Further, removing Partovi’s grid would destroy its intended functionality (sensing where a receiver is located and only activating the necessary antennas).  The Applicant has not provided any evidence to show why the skilled artisan would have been motivated to make such a drastic modification.  Lastly, even if the Applicant’s combination is possible, it only shows another possibility.  There are two equally plausible scenarios (a 1:1 antenna switch, or an all:1 antenna switch).  The possibility of another combination does not disprove the Examiner’s interpretation.  
Lastly, the Applicant argues that “Cui refers to small electronic devices” (Remarks, page 17, second paragraph).  First, Partovi discloses that its system can be placed into a mobile device (par 106).  Thus, it is also “small”.  Second, the physical construction of Cui’s phone is irrelevant to its teaching of the ability of the skilled artisan to easily swap out one type of antenna for another.  The alleged different scales of the two systems (Partovi large, Cui small) does not affect how the skilled artisan would view the wireless power system within the systems.  By replacing each Partovi coil with its own rectangular strip, Partovi would retain its shape, size and grid.  
The art rejections of claims 1-10 are maintained.
Regarding claim 11, the directions of alignment are not clearly defined.  There is no explicit recitation in the claim of what “up-down manner” or “left-right manner” means.  The elements are clearly rectangular – if the Applicant intends for the direction of alignment to be the long (or short) edge of the rectangle, the should amend the claim accordingly.  
Another issue the Examiner notes is that the language of claim 20 does not align with the “new” language of claim 11.  Claim 11 refers to left-right and up-down alignment, but claim 20 recites that the “alignment direction [] coincides with their prevalent directions”.  There is no clear indication in the claims of what “prevalent” means (also see the art rejection of claim 10, which was not addressed or rebutted).  
To explicitly import the grid configuration of figure 3 into the claims, the Applicant may consider defining the sides of the rectangular elements.  This could be a limitation that explicitly defines the “prevalent direction” of all inductive elements as being the long side of their rectangle.  Then the longitudinal rows can be defined as containing elements with their prevalent directions running in a first orientation that is 900 (orthogonal, perpendicular, etc. ) to the prevalent directions of the elements within the transverse rows.  
The claims should also be amended to clearly recite that each row (longitudinal, transverse) includes a plurality of elements.  For example, claim 10 recites a wherein clause to refer to “all the transmitting inductive elements of each transversal row” when there was no previous limitation that explicitly placed any inductive elements in that row.  The Applicant may consider the phrasing of “wherein each transversal row comprises a plurality of inductive element that are aligned to one another along their prevalent direction”.  This more clearly defines what is in each row (while keeping the “wherein” format) instead of referring passively to “all [] inductive elements of each [] row”.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The limitations of claim 21 have already been recited in claim 11 (see lines 8-10 of the “a power circuit” paragraph).  The Applicant’s remarks state that “claim 21 refers to a feature of claim 1 which has been deleted by claim 11”.  This does not appear to be correct, as the exact wording of claim 21 appears in claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9-12, 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi (US 2009/0096413) in view of Cui (US 2009/0111531).
With respect to claim 1, Partovi discloses a system (fig 1-2; par 104, 117-119) for the wireless transfer of electrical power to an electrical load (RL) comprising: 
a power supply device (112) and a device to be powered (114), physically separate and independent from the power supply device, 
wherein the device to be powered comprises: the electrical load (RL) to be powered, and a receiving apparatus (all of 114 except for RL) connected to the electrical load and comprising a plurality of receiving inductive elements (120), 
wherein the power supply device comprises a plurality of electrical power transmission sets (a set of 112 for each coil 104 in the array 100), each of which includes: 
a transmitting apparatus (112) comprising a plurality of transmitting inductive elements (116) able to achieve an inductive coupling with the plurality of receiving inductive elements, and2In re of: EGGTRONIC ENGINEERING S.R.L.Atty. Dkt. SPINELLA3 
Preliminary Amendmenta power circuit (126) adapted to apply to the transmitting apparatus a voltage wave that is periodically variable over time (par 117; switch 126 converts DC power at the input to AC power at the coil), and 
wherein the transmitting inductive elements (fig 1, item 104; fig 2, item 116) of the transmission sets individually have planar conformation (the coils are planar in fig 1; par 248 also defines them as flat) and are globally positioned side by side on an operating surface of the power supply device in such a way as to form a grid (see fig 1), and the transmitting inductive elements (104, 116) individually have elongated shape (redundant to rectilinear), rectilinear development along a prevent direction (par 248) and are globally aligned by longitudinal rows and by transverse rows, where the transverse rows cross the longitudinal rows to define the grid (see fig 1).  
Partovi discloses a plurality of transmitting coils arranged in a grid.  Each coil is connected to a dedicated inverter, thereby forming “a plurality of electrical power transmission sets”, as claimed.  The coils are printed on a printed circuit board (as in figure 1) to have planar rectangular shapes (par 248).  Partovi’s coils are “inductive elements” as they store energy in a magnetic field.  
Partovi discloses the inductive elements are coils and does not expressly disclose that they are a rectilinear wire segment or a solid rectangular strip of electrically conductive material.  Cui discloses a wireless power transmitter that includes an inductive element (70), wherein the inductive element can be either a spiral (fig 4) or a solid string of electrically conductive material (fig 7; see par 65).
Partovi and Cui are analogous because they are from the same field of endeavor, namely transmitting antennas.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace each individual Partovi coil with a solid rectangular strip of electrically conductive material, as taught by Cui.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Cui teaches that the skilled artisan would have considered coils and patch antennas to be easily substituted for each other (no hardships are disclosed).  
With respect to claim 2, Partovi discloses the operating surface of the power supply device is a flat (see fig 1) or curved surface.  
With respect to claim 6, Partovi discloses the power circuit of each transmission set comprises at least one switching circuit (126 is present for each coil of figure 1) adapted to receive a driving signal (inherent; to create a controlled AC frequency, the Partovi switch requires a driving signal; see also fig 10) and to connect the transmitting apparatus to a voltage generator (at 118) in an intermittent and periodic manner, with a frequency equal to the frequency of the driving signal (par 117).  
Partovi discloses the coil is connected to an inverter (switching circuit 126).  The Partovi switch is “adapted to receive a driving signal” because switches require an input control terminal.  In figure 10, Partovi discloses the switch can be a MOSFET.  This control terminal is the gate, which makes it “adapted to” receive driving signals. 
With respect to claim 9, Partovi discloses each transmission set (see fig 10; par 183-191) further comprises: 5In re of: EGGTRONIC ENGINEERING S.R.L.Atty. Dkt. SPINELLA3 Preliminary Amendment
a monitoring system (280; par 185) adapted to detect a relative position between each transmission set and the device to be powered, 
a selection system (within 266; par 184-185adapted to select, based on the detection made by the monitoring system, an array of transmission sets whose transmitting apparatus is in suitable position to achieve the inductive coupling with the receiving apparatus (120) of the power supply device (105), and 
a control system (266) adapted to activate the power circuit of the transmission sets belonging to the selected array (par 184-186).
With respect to claim 10, Partovi, as modified by Cui to have rectangular shaped antennas, discloses 
wherein all the transmitting inductive elements of each longitudinal row are aligned to one another along an alignment direction that coincides with their prevent direction (fig 1 and par 248; see analysis below), 
wherein all of the transmitting inductive elements of each transversal row are aligned to one another along an alignment direction that coincides with their prevalent directions (see below), and
wherein the alignment directions of all of the longitudinal rows are parallel to one another and perpendicular to the alignment directions of all the transfer rows (redundant to the term “grid” used in claim 1; see fig 1).
Partovi discloses the transmitting inductive elements are arranged in a grid (parallel rows, perpendicular to parallel columns).  Partovi discloses that the inductive elements are rectilinear (par 248), and is further modified by Cui to have each inductive element be a solid rectangular strip of electrically conductive material.  
When these rectangular strips are placed into Partovi’s figure 1, they will all be arranged in the same direction.  The rectangle’s prevalent direction will be aligned with the “longitudinal rows” in which they are placed.  
Claim 1 recites “wherein the transmitting inductive elements [] are globally aligned by longitudinal rows and by transverse rows”.  The claim does not explicitly set forth that that the longitudinal row has a first plurality of elements and that the transverse row has a second plurality of elements.  Further, claim 10 recites “wherein all of the transmitting inductive elements of each transveral row”.   As claim 1 does not defines any elements within the transversal row, then the “wherein all” phrase refers to an empty set.  
Within the combination, there are no antennas “of each transversal row”.  Partovi’s grid is interpreted as including only longitudinal rows.  This leaves no antennas left for a transverse row.  All of the combination’s longitudinal row antennas are aligned in their “prevalent direction”. 
With respect to claims 11-12, 16 and 19-21 Partovi and Cui combine to disclose the limitations, as discussed above in the art rejection of claims 1-2, 6, 9-10 and 1, respectively.  Partovi further discloses wherein the grid is formed by two superimposed grids (see fig 4), one grid (152) including rectangular antennas (as modified by Cui) to be aligned in an up-down manner (see explanation below) and the second grid (154) including rectangular antennas (as modified by Cui) to be aligned in a left-right manner (see explanation below).
The claim recites “up-down manner” and “left-right manner”, but does not explain what those directions mean.  Partovi discloses two superimposed grids in figure 4.  The coils are modified by Cui to be solid rectangular strips.  It would appear that all of the modified rectangular antennas have the same orientation (long edge arranged either vertically or horizontally in figure 4).  For the purpose of the art rejection, the combination’s rectangular antennas will be interpreted as having their long edge arranged vertically (in Partovi fig 4).  The lower grid (152) is interpreted as being aligned in an up-down manner.  In other words, the “alignment” is interpreted as the direction of the long edge.  The upper grid (154) is interpreted as being aligned in a left-right manner.  In other words, the “alignment” is interpreted as the direction of the short edge. 
The references are analogous, as discussed above.


Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi in view Cui and Ichikawa (US 2016/0043575).
With respect to claims 3 and 13, the combination discloses the system of claims 1 and 11, but does not expressly disclose a transmitter armature or a receiving armature.  It is noted that the specification defines an armature as a capacitor (fig 10, item 165).  The specification also defines a “mesh” as a four-sided shape, created by the longitudinal/transverse rows that create the grid that surrounds an empty space (page 14, bottom).  The “mesh” is not a distinct structural element, but is rather a shape that is created by the grid of transmitting inductive elements. Partovi discloses the grid of rectangular coils and thus also has a mesh.
Ichikawa discloses a wireless power transmission system (fig 6A-B; par 71-81), comprising:
a transmitting apparatus (101) comprises:3In re of: EGGTRONIC ENGINEERING S.R.L.Atty. Dkt. SPINELLA3 Preliminary Amendmentat least one transmitting armature (11) connected to the corresponding power circuit (TG and 13) and positioned on the operating surface (see fig 6A) of the power supply device within a mesh (the “mesh” is formed by the rectangular transmitting coils of Partovi) of the grid of transmitting inductive elements (see analysis below), and 
wherein the receiving apparatus (201) of the device to be powered further comprises: a first receiving armature (21) connected to the electrical load (20) and adapted to face the transmitting armature (see fig 6) of a first transmission set to achieve a first electrical capacity of a capacitive connection, a second receiving armature (22) connected to the electrical load (20) and adapted to face the transmitting armature (see analysis below) of a second transmission set to obtain a second electrical capacity of the capacitive connection.  
Ichikawa discloses that a wireless power transmitting coil is paired with capacitive coupling terminals (two on the transmitting side and two on the receiving side).  When combined, the Ichikawa capacitor coupling terminals would be repeated for each coil in the Partovi grid array.
Capacitive coupling requires two terminals (one positive, one negative).  This is shown in the applicant’s figure 10.  The claim only refers to two terminals in the receiver, which means that they are interpreted as positive terminal 175 (or 180) and negative/ground terminal 211.  Ichikawa discloses two such terminals (21, 22).  
Regarding the second terminal, Ichikawa teaches the limitation of “adapted to face the transmitting armature of a second transmission set”.  This limitation is directed to a physical placement that can be achieved by the second receiving armature without further modifications (it is adapted to face without having to be physically modified to be so adapted).  The Ichikawa second terminal is a flat capacitive plate (see fig 6A), thereby giving it the structure (i.e. adaptation) to “face” any position on the transmitter surface.  
When combined, the Ichikawa receiver (with its two capacitive terminals) can be placed on any portion of the combination’s transmitter array.  This includes moving the Ichikawa receiver to be aligned with a first Partovi transmitter set (and its first transmission armature capacitor terminal pair) or a second Partovi transmitter set (and its second transmission armature capacitor terminal pair).  No structural changes are required to be made to the Ichikawa second receiving armature during this change.  Thus, the Ichikawa second receiving armature is “adapted to face”, as claimed.
It is noted that the claim does not define the three receiving armatures (see figure 10), the relative sizes of the receiving armatures compared to the spacing between transmitter armatures, or that the two receiving armatures face different transmitter sets and receiving wireless power capacitively simultaneously.
The combination and Ichikawa are analogous because they are from the same field of endeavor, namely wireless power transmission systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the inductive only system of Partovi to also include capacitive coupling, as taught by Ichikawa.  The motivation for doing so would have been the application of a known technique to a known device ready for improvement to yield predictable results.  MPEP §2143(D).  The various types of wireless power transmission are known (inductive, resonant, capacitive, far-field, etc.).  Ichikawa teaches that it is known to combine two of them in the same system.  Thus, the skilled artisan would have considered modifying Partovi to include an additional wireless power format. 
With respect to claims 4 and 14, the combination teaches the transmitting apparatus (each coil of the Partovi array) of each transmission set of the power supply device comprises a plurality of transmitting armatures (Ichikawa 11 or 12 is repeated for each Partovi coil in the array) connected to the corresponding power circuit (Partovi discloses each coil has its own inverter as discussed in the art rejection of claim 1) and positioned within the same mesh (see below) of the grid of transmitting inductive elements.
Partovi discloses a grid array of wireless power transmitting coils (see fig 1).  When combined, this array would include the Ichikawa capacitive coupling terminals.  Ichikawa shows that the capacitive coupling terminals are placed along the charging surface, next to the inductive coils (see fig 6A).  Thus, the combination would have capacitive terminals placed alongside each coil in the Partovi array.  Any four Partovi coils creates a square that forms a “mesh”.  These square voids would contain the Ichikawa capacitive terminals (because they are the only available space on the charging surface).  Thus, the combination teaches the limitations of claim 17.
With respect to claims 5 and 15, Ichikawa discloses the receiving apparatus of the device to be powered comprises two receiving inductive elements (fig 9, items 28A-B; or fig 14, items 33, 34) able to achieve an inductive coupling with one or more transmitting inductive elements (see below) of the power supply device, of which a first receiving4In re of: EGGTRONIC ENGINEERING S.R.L.Atty. Dkt. SPINELLA3Preliminary Amendment inductive element connected in series between the first receiving armature (fig 9, 28A and 26 are in series with the load; fig 14, 21 and 33 are in series with the load) and the electrical load (20) and a second transmitting inductive element connected in series between the second receiving armature (fig 9, 28B and 27 are in series with the load; fig 14, 22 and 34 are in series) and the electrical load (20).  
In figure 9, Ichikawa shows the two receiving inductive elements (28A-B) with the same electrical placement as shown in the applicants’ figure 22.  Thus, these inductive elements are “able to achieve” the same inductive coupling, as claimed.  Further, “able to achieve” is directed to the structure of the inductive element itself (it is an inductor, which converts a magnetic field to current) and does not require the actual functionality of receiving inductive power from a transmitter.
In figure 14, Ichikawa discloses two receiving inductive elements that actually receive inductive power from the transmitter.  These two receiving inductive elements also appear to have the same configuration as shown in the applicants’ figure 22 (the inductive elements are in series on the conductor leading away from the center of the capacitive terminal).  
Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi in view of Cui and Nam (US 2016/0226299).
Partovi discloses the switching circuit comprises a single switch, and does not expressly discloses two series connected switches or an inductor in series with a switch.
With respect to claims 7 and 17, Nam discloses a switching circuit (inverter of fig 9; par 95) comprising a pair of electrical switches (L1 and G1; see class D amplifier analysis below) connected in series between the voltage generator (Vs+) and a reference potential (Vs-), between said switches being comprised a central node (see fig 9) connected to a transmitting apparatus (L3).
With respect to claims 8 and 18, Nam discloses a switching circuit (inverter of fig 9; par 95) comprises an inductor (L1) and a switch (G1) connected in series between the voltage generator (Vs+) and a reference potential (Vs-), between said inductor and said switch being comprised a central node (see fig 9) connected to the transmitting apparatus (L3).  
The inverters of claims 7-8 are commonly known in the art as D-class and E-class amplifiers, respectively.  Nam (par 95, last sentence) discloses the inverter in figure 9 is “an example configuration of a single-ended Class E amplifier” (claim 21) and that it could also be a “single-ended current mode class D amplifier” (claim 20).  Thus, Nam’s coil L1 would be replaced with another switch (to form a class D amplifier, as is well known). 
Partovi and Nam are analogous because they are from the same field of endeavor, namely inverters for wireless power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace the Partovi inverter with either of the two disclosed by Nam.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Switching between the different known amplifier designs would have been within the level of ordinary skill in the art. 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836